Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 3, 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al (US 2004/0048388) in view of Ismagilov et al (US 2012/0028342) and Mescher et al (US 2008/0249510).
Gilbert et al teaches a microfluidic chip comprising at least one dialysis crystallization cell, the cell comprising: a substrate, a first level comprising a tank 56 defined at least partially by the substrate and by an outer wall of the cell, the tank being in fluid communication with a channel 14 for inlet and a channel for outlet of a solution allowing the crystallization method to be implemented; and a second level comprising a dialysis chamber 58 defined at least partially by an inner wall of the cell without contact with the substrate and by a dialysis membrane 52 forming an interface between the tank and the dialysis chamber, the inner wall comprising at least one one-piece portion in which the periphery of the membrane is kept sealed (abstract; Fig 3a-3b, and 9;  [0041]-[0068]).
Gilbert et al does not teach the substrate is made of PMMA.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gilbert et al using a substrate made of PMMA, as taught by Ismagilov et al, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07) and use of PMMA would be have been obvious to allow for in situ X-ray diffraction.
The combination of Gilbert et al and Ismagilov et al does not teach an upper face and a lower face of the periphery of the membrane being sealed in the same one-piece portion of the inner wall.
In a method of making a microfluidic device, Mescher et al teaches a substrate that defines a flow control cavity and a membrane for regulating flow through the cavity (Abstract). Mescher et al also teaches the membrane is directly integrated with the microfluidic structures and the membrane 450 is clamped around its outer edge 455 so that it forms a sealed wall of the cavity 420, and the membrane may be a separate element embedded within the substrate and held in place may a clamping region at its outer edge or be an integral part of one or more layers of the substrate. ([0044]-[0048], [0059], [0068], Fig4A-D). Mescher et al also teaches the substrate 410 may be manufactured from a single layer and the membrane may be made from a single material or multiple materials, layers and/or composites ([0056]-[0059]). Mescher et al  which clearly suggests an upper face and a lower face of the periphery of the membrane being sealed in the same one-piece portion of the inner wall.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Gilbert et al and Ismagilov et al by having an upper face and a lower face of the periphery of the membrane being sealed in the same one-piece portion of the inner wall, as taught by Mescher et al, to form a directly integrated sealed cavity with reduced leakage ([0006], [0044], [0046], [0048], [0082]).
Referring to claim 2, the combination of Gilbert et al, Ismagilov et al and Mescher et al teaches using PMMA and the chamber contains protein molecules for crystallization (Ismagilov [0244], Gilbert [0050]-[0059]). 
Referring to claim 3, 8, 11, 12 the combination of Gilbert et al, Ismagilov et al and Mescher et al teaches the fluid channels 12,14 connected with a dynamic open-loop condition defined by an effector for varying the protein and NaCl concentration and buffer solution in response to real time conditions to produce protein crystal of desired size (Gilbert [0034]-[0035]), which clearly suggest a system for controlling flows of fluids and in situ X ray diffraction and an observation subsystem (Gilbert [0056]-[0058], [0073]).
Referring to claim 9, the combination of Gilbert et al, Ismagilov et al and Mescher et al teaches the fluid channels 12,14 connected with a dynamic open-loop condition defined by an effector for varying the protein and NaCl concentration in response to real time conditions (Gilbert [0034]-[0035]). The combination of Gilbert et al, Ismagilov et al and Mescher et al teaches applying a pressure, however does not explicitly teach less 
Referring to claim 10, the combination of Gilbert et al, Ismagilov et al and Mescher et al teaches the device can be manufactured using PMMA and a polyimide film (KAPTON), and a composite using a combination of materials (Ismagilov [0120]-[0125]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Gilbert et al, Ismagilov et al and Mescher et al by using PMMA and Kapton because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07) and combining equivalents known for the same purpose is prima facie obvious (MPEP 2144.06).
Referring to claim 14, the combination of Gilbert et al, Ismagilov et al and Mescher et al teaches protein concentration setting and resetting stations for setting a protein concentration, which clearly suggests a means for measuring concentration to set a desired protein concentration (Gilbert [0069]-[0070]).

Claim 4-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al (US 2004/0048388) in view of Ismagilov et al (US 2012/0028342) and Mescher et al (US 2008/0249510), as applied claim 1, 2, 3, 8-12 and 14 above, and further in view of Huang (US 2010/0179069).
The combination of Gilbert et al, Ismagilov et al and Mescher et al teaches all of the limitations of claim 4, as discussed above, except the dialysis membrane is made of 52, however does not teach cellulose (Gilbert [0052]).
In a micro-volume dialysis protein sample apparatus, Huang teaches a microfluidic channel with an inlet and an outlet and a microtiter plate attached to a microfluidic base plate with a dialysis membrane in between, and the dialysis membrane is made of cellulose or regenerated cellulose (abstract; [0021]-[0040]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Gilbert et al, Ismagilov et al and Mescher et al by using a regenerated cellulose dialysis membrane, as taught by Huang, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 5-6, the combination of Gilbert et al, Ismagilov et al, Mescher et al and Huang teaches microvolume dialysis based protein crystallization with protein samples of less than 5 l, and capable of handling fluid volumes of microliters, nanoliter and picoliter (Huang [0008], [0043]). Overlapping ranges are prima facie obvious (MPEP 2144.05) and changes in size are prima facie obvious (MPEP 2144.04).
Referring to claim 13, the combination of Gilbert et al, Ismagilov et al, Mescher et al and Huang teaches regenerated cellulose (Huang abstract; [0021]-[0040]). The selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al (US 2004/0048388) in view of Ismagilov et al (US 2012/0028342) and Mescher et al (US 2008/0249510), as applied claim 1-2 above, and further in view of Dahan et al (US 2014/0080206).
The combination of Gilbert et al, Ismagilov et al and Mescher et al teaches all of the limitations of claim 7, as discussed above, except the depositing a transparent photosensitive resin configured to be cross linkable in several seconds and whose photopolymerisation of free radicals is inhibited by oxygen between two structured blocks and initiating cross-linking, and removing the upper portion of the structured block with the assembly made of cross-linked resin by peeling both together from the lower structured block, resealing with a strip of PMMA ; finalizing the cross linking and removing the last structured block.
In a method of making a microfluidic device, Dahan et al teaches a stamp 1’ (first structured block) with channels and hollow zones for projection and a substrate (second structured block), and transparent photosensitive resin configured to be cross linkable in several seconds and whose photopolymerisation of free radials is inhibited by oxygen (NOA81) photocrosslinkable resin of NOA81 in liquid form fills the volume to form a pattern of microfluidic device, carrying out photoactivation, removing (peeling) the stamp (upper portion of the structured block), and resealing by affixing a cover made of a polymer film, and removing the substrate (last structured block) (abstract; [0080]-[0140]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Gilbert et al, Ismagilov et al and Mescher et al by depositing .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive.
Applicant’s argument regarding claim 9 is noted but not found persuasive. Claim 9 recites, “if necessary, continuously injecting a solution S2 is continuously injected into [[the]] channels of said microfluidic chip, said solution S2 containing only a buffer, during which an injection pressure at the microfluidic channel is maintained at less than 400mbar; continuously injecting a crystallisation solution S3 is continuously injected into the channels of said microfluidic chip, during which the injection pressure at the microfluidic channel is maintained at less than 400mbar, wherein the crystallisation Emphasis added. The features alleged by applicant are optional features that are not required by the claim. The prior art teaches the steps of adding a solution and crystallization in a sealed dialysis chamber; therefore meets the required limitations. Also, as discussed above, the new rejection teaches a sealed membrane that is integral with the substrate, thus has the alleged improved tightness for multiple injections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG

Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714